DETAILED ACTION
	This is the first Office action on the merits. Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on December 6, 2019 and April 8, 2021 were received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drum brake (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both outlet nipple and second vehicle tire inflator/bleed.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “70” has been used to designate both third vehicle tire inflator/bleed and passages.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference character “25” of Figs. 3, 9, and 11;
Reference character “46” of Fig. 4; and
Reference character “60” of Fig. 13.
The drawings are objected to because Fig. 8 lacks reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The disclosure is objected to because of the following informalities:
In Para. [0031], “dowls” should be written - -dowels- - for grammatical clarity.
Reference character “50” is used to designate outlet nipple in Para. [0030], then used to designate second vehicle tire inflator/bleed in Para. [0035].
In Para. [0035], “=” should be removed for grammatical clarity.
Reference character “34” is used to designate hub body in Para. [0030], then used to designate bearing in Para. [0037].
Reference character “32” is used to designate lug nut studs in Para. [0029], then used to designate seals in Para. [0037].
Reference character “68” is used to designate both caliper and holes in Para. [0038].
Reference character “70” is used to designate both third vehicle tire inflator/bleed in Para. , and passages in Para. [0038].
Reference character “54” is used to designate both ring and rotor in Para. [0035].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002087029 A (Otani et al.).
Regarding Claim 1, Otani et al. discloses (Para. [0015], [0049]- [0053]; Figs. 1-5) a tire inflator (rotary joint 10) comprising: a disk (main body portion 22) configured to rotate with a vehicle wheel (wheel rim 20); a ring (ring-shaped case 24) attached to the disk and free to rotate with respect to the disk, the vehicle wheel, a hub (16), and a spindle (axle 12); an air inlet (joint 36, air passage 33) in fluid communication with the ring (Para. [0061]-[0062]); an air passage (annular groove 48) between ring (22) and the disk (24); an air outlet (air passage 34, joint 38) in fluid communication with the disk (Para. [0063]-[0064]); a tire (21) in fluid communication with the air outlet (Para. [0065]-[0066]); an air supply/bleed unit (air tank, compressor 72, pressure reducing valve 78, solenoid valve 80) in fluid communication with the air inlet (Para. [0083]-[0084]); and a control (computer 82) in communication with the air supply/bleed unit to command the air supply/bleed unit to provide an air flow to the air inlet or to bleed air from the air (Para. [0085], [0088]-[0089]).
Regarding Claim 3, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani et al. further discloses (Para. [0049]-[0057]; Figs. 1-2) the ring (ring-shaped case 24) resides laterally 
Regarding Claim 5, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani et al. further discloses (Para. [0053], [0094]) the disk (main body 22) is a wheel spacer (connecting portion 26, 28) for the vehicle wheel.
Regarding Claim 7, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani et al. further discloses (Para. [0070]-[0073]) air entering the ring (case 24) is in fluid communication with the disk (main body 22) through a tapered seal assembly (tapered seal rings 52 and 54).
Regarding Claim 15, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani et al. further discloses (Para. [0086]) rotation of the ring (case 24) is limited by at least one ring positioner (detent 68) cooperating a non-rotating vehicle part (chassis, suspension, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al.
Regarding Claim 4, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani further teaches (Para. [0095]) the disk (main body 22) may form a center (disc portion 20A of wheel rim 20) of the vehicle wheel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body disclosed by Otani et al. to be integral with the disc of the wheel in order to reduce the number of parts and assembly steps.
Regarding Claim 6, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani further teaches (Para. [0096]) the disk (main body 22) may be integrated with a hub (16) for mounting the vehicle wheel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the main body disclosed by Otani et al. to be integral with the hub in order to reduce the number of parts and assembly steps.
Regarding Claim 17, Otani et al. discloses (Para. [0015], [0049]- [0053]; Figs. 1-5) a tire inflator (rotary joint 10) comprising: a disk (main body portion 22) configured to rotate with a vehicle wheel (wheel rim 20); a ring (ring-shaped case 24) attached to the disk and free to rotate with respect to the disk, the vehicle wheel, a hub (16), and a spindle (axle 12); an air inlet (joint 36, air passage 33) in fluid communication with the ring (Para. [0061]-[0062]); an air passage (annular groove 48) between ring (22) and the disk (24); an air outlet (air passage 34, joint 38) in fluid communication with the disk (Para. [0063]-[0064]); a tire (21) in fluid communication with the air outlet (Para. [0065]-[0066]); at least one ring positioner (detent 68) cooperating the ring and engaging a non-rotating vehicle part (chassis, suspension, etc.) to limit rotation of the ring (Para. [0086]); an air supply/bleed unit (air tank, compressor 72, pressure reducing valve 78, solenoid valve 80) in fluid communication with the air inlet (Para. [0083]-[0084]); and a control (computer 82) in communication with the air supply/bleed unit to command the air supply/bleed unit to provide an air flow to the air inlet or to bleed air from the air (Para. [0085], [0088]-[0089]).
The disclosed embodiment does not have the ring (ring-shaped case 24) fixed laterally to the disk (main body 22).
However, Otani et al. further teaches (Para. [0095]) the main body (22) may be formed with the disc (20A).
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. in view of US Patent 2,149,797 (Starke).
Regarding Claim 2, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani further discloses (Para. [0049]-[0057]; Figs. 1-2) the ring (ring-shaped case 24) resides laterally between a brake disk (14) and a mounting surface (inner surface of disc portion 20A) of the vehicle wheel (wheel rim 20).
Otani et al. does not disclose a brake drum.
However, Starke teaches (Col. 1 line 52-Col. 2 Line 19; Fig. 2) a tire inflating device located between a brake drum (8) and the inner surface of a motor vehicle wheel (5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the brake disc disclosed by Otani et al. with a brake drum, as taught by Starke, in order to reduce manufacturing costs.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. in view of US 20200139772 A1 (Vogelpohl).
Regarding Claim 16, Otani et al. discloses the tire inflator of claim 1, as discussed above. Otani et al. further discloses (Para. [0086]) rotation of the ring (case 24) is limited by at least one ring positioner (detent 68) cooperating a non-rotating vehicle part (chassis, suspension, etc.).
Otani et al. does not disclose the ring positioner engages a brake caliper.
However, Vogelpohl teaches (Para. [0089], [0114]; Figs. 2, 12) a bracket (1202-1204) fixed to a member 204 and to a brake caliper.
.
Allowable Subject Matter
Claim 18 allowed.
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose tire inflation systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617